Citation Nr: 1647117	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  09-11 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for thyroid disorder.

2.  Entitlement to an increased rating for lumbar spine disability, currently evaluated as 20 percent disabling.

3.  Entitlement to an initial rating higher than 10 percent for lumbar neuritis, left lower extremity (LLE).

4.  Entitlement to an initial rating higher than 10 percent for lumbar radiculopathy, right lower extremity (RLE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1980, with additional Reserve/Guard service indicated by the record.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Chicago, Illinois, and Nashville, Tennessee.  A January 2008 rating decision denied service connection for hypothyroidism.  An August 2008 rating decision by the Chicago RO continued a 20-percent rating for the low back.  A May 2009 rating decision by the Nashville RO granted service connection for LLE neuritis and assigned an initial 10-percent rating, effective in February 2009.  A December 2014 rating decision by the RO in Roanoke, Virginia granted service connection for RLE radiculopathy and assigned an initial 10-percent rating, effective in March 2014.  The Roanoke RO exercises current jurisdiction of the claims file due to the Veteran's relocation of her residence.  Since the neurological ratings are deemed to be part of the evaluation of the Veteran's low back disability, the Board takes jurisdiction of those as well.

The Veteran's thyroid claim is deemed to include all manifestations of thyroid disease.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In December 2011, the Veteran testified at a Board hearing at the Board's Central Office in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In December 2011, the Board remanded the case so the Veteran could be afforded the aforementioned hearing.  In March 2012, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDINGS OF FACT

1.  The AOJ completed the additional development directed in the March 2012 Board remand.

2.  The preponderance of the evidence is against a finding that the Veteran's thyroid disorder had its onset in active service, or is otherwise due to injury or disease incurred in active service.

3.  Prior to March 10, 2014, the orthopedic symptoms of the lumbar spine disorder manifested with range of motion (ROM) on forward flexion greater than 0 to 30 degrees, both with and without pain.  Neither intervertebral disc syndrome (IVDS) nor incapacitating episodes manifested.

4.  As of March 10, 2014, the orthopedic symptoms manifested with ROM on forward flexion greater than 0 to 30 degrees with pain, and with estimated additional loss of ROM during flare-ups.  IVDS also manifested but without incapacitating episodes.

5.  The LLE neuritis and RLE radiculopathy have each manifested with mild symptoms during the initial rating periods on appeal.




CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).

2.  The requirements for an evaluation of 40 percent, and no higher, for orthopedic symptoms of lumbar spine degenerative joint disease (DJD)/degenerative disc disease (DDD) have been met, effective March 10, 2014.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 3.400(o), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula), Diagnostic Code (DC) 5242-5243.

3.  The requirements for an initial evaluation higher than 10 percent for lumbar neuritis, LLE, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.124a, DC 8620.

4.  The requirements for an initial evaluation higher than 10 percent for lumbar radiculopathy, RLE, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.10, 4.124a, DC 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the August 2008 rating decision, via a March 2008 letter, the RO provided the Veteran with time- and substantially content-compliant VCAA notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 C.F.R. § 3.159(b)(1).  The March 2008 letter did not inform the Veteran of the rating criteria for her spine disability.  See Vazquez-Flores v. Peake (Vazquez I), 22 Vet. App. 37 (2008).  The Board, however, finds no prejudice due to this omission.  First, A February 2009 RO letter provided the then-required Vazquez notice.  Second, the Court of Appeals for the Federal Circuit modified the Court Of Appeals For Veterans Claims' (Court) decision as it concerned the requirement for such advice.  See Vazquez-Flores v. Shinseki (Vazquez II), 580 F.3d 1270 (Fed. Cir. Sept. 4, 2009).  Third, and last, neither the Veteran nor her representative has asserted specific prejudice as a result of the omission.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Hence, The Board finds that VA substantially complied with the VCAA notice requirements.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The Veteran was not afforded an examination in conjunction with the adjudication of the thyroid claim.  This, however, was remedied by the March 2012 remand which directed that a nexus opinion be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 38 C.F.R. § 3.159(c)(4).

Concerning the Compensation and Pension examinations, the Board is aware of Correia v. McDonald, 28 Vet. App. 158 (2016), which held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with ROM measurements of the opposite undamaged joint (the last of which is not applicable to a spine claim).  None of the examinations of record contain all of the noted findings.  The June 2008 examination report (06/25/2008 VBMS-VA Examination, 2nd entry) reflects a notation of "AROM=PROM."  Id., p. 10.  In the absence of any contrary indications in the examination report, the Board infers that active ROM (AROM) and passive ROM (PROM) were identical.  There is no indication that spine ROM was tested in non-weight bearing.  In fact, the examination report specifically instructed that ROM be measured from a standing position.  Id., p. 13; see also 38 C.F.R. § 4.71a, Plate V.  Nonetheless, the Court interpreted 4.59 to require both.

The Board finds that the 2008 examination is too remote to enable a probative finding as to the state of the Veteran's spine ROM in non-weight bearing posture, e.g., while sitting, at that time.  Hence, a remand would not serve any useful purpose.  Regarding the 2014 examination, the Board's action, as discussed later in this decision, renders the Correia factors, and DeLuca for that matter, moot.  See Spencer v. West, 13 Vet. App. 376, 382 (2000); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran's service treatment records (STRs), VA and non-VA treatment records are associated with the claims file.  Neither she nor her representative asserts that there are additional records to obtain.

Concerning the Veteran's Board hearing, all applicable procedural requirements were complied with, as evidenced by the absence of any objection by the Veteran or her representative.  See Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that affects the fairness of this adjudication.  See  38 C.F.R. § 3.159(c).  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Service Connection

Applicable Legal Requirements

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Discussion

In her various written submissions and hearing testimony, the Veteran asserted that her thyroid disorder, to include multinodular goiter, had its onset in active service.  The Board finds that the preponderance of the evidence shows otherwise.

The Veteran specifically points to an entry in the STRs dated in March 1978, which notes her complaints of a sore throat, possible fever, mild cough, and difficulty swallowing.  She testified further that while her pneumonia resolved, her throat soreness and difficulty swallowing did not.  (12/14/2011 VBMS-Hearing Testimony)

The March 1978 entry in the STRs also noted that the examiner noted a history of frequent tonsillitis, and a tonsillectomy four years earlier.  ENT examination was negative; "thyroid ?? not tender" was noted by the examiner.  A throat culture was done, and the examiner deferred an impression, and noted that there were no signs of a upper respiratory infection (URI) or tonsillitis, and noted "rule out thyroiditis."  (06/5/1981 VBMS-STR-Medical, p. 25)  While there are other entries related to URI, there are no other entries related to the thyroid.  There is no indication that the Veteran underwent a physical examination prior to her separation from active service.  A November 1980 Physical Profile reflects that the Veteran was deemed medically qualified for duty but with specific limitations due to pregnancy.  (01/08/1981 VBMS-Medical Treatment-Government Facility)

The Veteran applied for VA compensation in January 1981, and underwent a VA examination in February 1981.  The examination report (02/04/1981 VBMS-VA Examination) reflects no notations of complaints related to the thyroid.  Id., p. 1, Block 17.  The noted complained-of neck pain related to the cervical spine.  Id., Block 41.  The examination report reflects further that the Veteran's endocrine system was assessed as normal.  Id., Block 42.

Private treatment records reflect that the Veteran was uncertain as to when her thyroid symptoms became apparent or how long she had thyroid disease.  An August 2000 entry notes that the Veteran had a history of multinodular goiter diagnosed since 1984.  (08/08/2007-VBMS-Medical Treatment-Non-Government Facility, 2nd entry, p. 1)  In a May 2007 letter, JBW, M.D., and endocrinologist, noted that his clinic initially saw the Veteran in April 2005 because of nodular thyroid disease, and that she had a history that included having worked at a nuclear facility in Georgia.  Dr. W noted that he had reviewed the Veteran's STRs, which included notes dated 1978 to 1979.  Dr. W noted that most of the notes documented medical attention for hoarseness, throat irritation, and other symptoms suggestive of either URI or sinusitis.  Concerning the March 1978 entry, he noted it included the possibility of the thyroid being tender on examination, and that at least one physician entertained a possible diagnosis of thyroiditis at that time.  Dr. W noted that no further studies were performed to potentially corroborate that diagnosis based on the records that were provided to him.  Dr. W noted that some forms of thyroiditis may present with symptoms not unlike those described in the STRs, but no definitive evidence of a thyroid nodule was documented in the STRs.  Further, there was no further study of thyroid function either by radiology studies or blood studies.  He opined that it was possible but not fully established that the thyroid conditions for which the Veteran had been treated over the last decade could have had its origin in the presenting symptoms dating back to 1978.  (06/08/2007 VBMS-Medical Treatment-Non-Government Facility, 6th entry, pp. 1-3)

As noted earlier, the Board remanded the claim in March 2012 for a nexus opinion.  The report (12/19/2014 VBMS-C&P Exam DBQ Medical Opinion) reflects that the examiner reviewed the claims file and the Veteran's electronic records.  Based on that review, the reviewer opined that it was not at least as likely as not that the Veteran's thyroid disease had its onset in active service, or was otherwise causally related to active service, to include the symptoms noted in the March 1978 entry in the STRs.  The reviewer noted that the Veteran's in-service throat complaints were common upper respiratory complaints, and that they resolved quickly and completely, something that would not have occurred if they indicated new active undiagnosed and untreated thyroid disease.  The medical reviewer explained further that the March 1978 entry of rule-out thyroiditis was reflective of a medical concept where the provider listed their thinking process concerning other possibilities.  The reviewer noted that the fact the STRs do not indicate that further workup was felt to be indicated, and the fact that several years elapsed between the March 1978 entry and the Veteran's diagnosis indicates that thyroiditis was ruled out in the mind of the military providers.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  As long as plausible reasons are provided, the Board may favor one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998); Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

The Board finds that the VA reviewer's opinion garners the greatest probative  weight.  Dr. W's opinion was tentative within its own context.  He was cautious to note that, while a thyroid condition could present with similar symptoms, there was no follow-up tests in service.  (Emphasis added)  Further, Dr. W couched his opinion with the caveat that it was possible that the Veteran's thyroid condition could have had its origins with the symptoms documented in 1978.  The Board finds that "could" and "possible" are no more definite than "may," as they also include not possible and could not.  Such language does not rise to the level of probable.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions expressed in terms of "may" also implies "may" or "may not"' and are speculative); see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998).

The VA reviewer, on the other hand, provided a definite opinion with a clear rationale after reviewing the file.  Hence, the Board finds it highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Further, the evidence of record does not contradict the VA reviewer in any way.  The Veteran underwent a VA examination less than two months after she separated from service, and her endocrine system was assessed as normal.  As noted, the private treatment records note a symptomatic thyroid no earlier than the mid-1980s several years after her active service.

To the extent that the Veteran personally opines that the symptoms noted in 1978 represented the onset of her thyroid disorder, the Board acknowledges that there are certain conditions that a lay person is competent to identify, i.e., varicose veins.  The Board must make this determination on a case-by-case basis.  See Jandreau, 492 F.3d 1372.  The Board finds that determining whether certain symptoms are a precursor to thyroid disease requires medical training.  See 38 C.F.R. § 3.159(a).  There is no evidence that the Veteran has medical training.  Hence, her opinion on the matter of nexus lacks probative value.  Further, as noted in private records, the Veteran associated the onset of her difficulty swallowing, which felt like something was stuck in her throat, with the time at which she was diagnosed with the goiter, and that she believed the two were related.  The examiner noted that it was unclear if the swallowing difficulty was related to reflux, which the Veteran was diagnosed with prior to the goiter diagnosis.  (08/08/2007 VBMS-Medical Treatment-Non-Government Facility, 2nd entry, p. 3)  In the assessment, the examiner noted that the potential etiology of the swallowing issue was multifactorial, to include as due to postnasal drip, reflux, and the goiter. She was referred for an ENT consult.  Id., p. 5.  Hence, the Board finds that the evidence shows that the Veteran's lay opinion, even when joined with medical input, does not rise to the level of positive nexus with her in-service symptoms.  See Jandreau, 492 F. 3d 1372.

Concerning the Veteran's testimony to certain continuous symptoms that she believed to have been caused by her thyroid, thyroid disease is not a listed chronic disease.  See 38 C.F.R. § 3.309(a).  Hence, service connection may not be established solely on the basis of continuous symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

In light of all of the above, the Board finds that the preponderance of the evidence is against the claim.  38 C.F.R. § 3.303.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

Increased Rating

Applicable Law and Regulation

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, see 38 C.F.R. §§ 4.1, 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  Evaluations are based on functional impairments which impact a veteran's ability to pursue gainful employment.  38 C.F.R. § 4.10.

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating, otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see Peyton v. Derwinski, 1 Vet. App. 282 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Nonetheless, separate, or staged, ratings can be assigned for separate periods during the rating period on appeal based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also O'Connell v. Nicholson, 21 Vet. App. 89, 91-92 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In DeLuca, the Court stated that increased symptomatology due to weakness, fatigue, etc., where possible, should be stated by examiners in terms of additional loss of range of motion.  DeLuca, 8 Vet. App. at 205.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court of Appeals for Veterans Claims has held that the final sentence of § 4.59 creates a requirement that certain range of motion and other testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Rating Criteria

For the thoracolumbar spine, normal range of motion (ROM) on forward flexion is 0 to 90 degrees; backwards extension, 0 to 30 degrees; lateral flexion and lateral rotation, 0 to 30 degrees.  See 38 C.F.R. § 4.71a, Plate V.

Spine disabilities are rated under the General Formula.  As concerns the lumbar spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 40-percent rating applies if forward flexion of the thoracolumbar spine is 0 to 30 degrees or less. A 20-percent rating applies if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Formula.  Associated objective neurological abnormalities are rated separately under the appropriate DC.  Id., Note (1).

Discussion

The instant claim for increase was received in February 2008.  A 20 percent evaluation has been in effect throughout the rating period on appeal.   

The June 2008 VA examination report reflects the Veteran's complaints of constant sharp pain and spasms at her mid-lower back on sitting, doing housework, and lifting.  She assessed her pain on average as of 6-7/10 intensity.  She described the pain as like needles sticking in her back.  When lifting, her pain could increase to 8-9/10.  The Veteran reported further that pain shot down her legs, left greater than right.  She reported flare-ups that could last from 3 to four days to more than a week, and that he was incapacitated at least a couple of times a month.  The Veteran denied any bowel or bladder involvement, and she reported that she did not know if her back brace was still effective.  She reported further that she no longer did much walking, she was independent in her activities of daily living, and her job was mostly sedentary.  She experienced pain after driving for more than 20 minutes.  The examiner observed the Veteran to walk unaided with a normal, brisk, reciprocal heel-toe gait.  There was no unusual shoe wear.  Physical examination revealed the Veteran's spine and limbs as symmetric without obvious deformity or abnormality.  Her head was midline between the shoulders, her posture was erect, and she had good rhythm of spine motion.  There was no guarding or apprehension, or tenderness or pain on palpation.  ROM on forward flexion was to 94 degrees and backward extension to 30 degrees, both without evidence of pain.  Left lateral flexion was to 28 degrees with pain at 22 degrees; right lateral flexion to 26 degrees without pain; lateral rotation was to 36 degrees bilaterally, with pain to the left at 30 degrees, and no pain to the right.  There was no change in range of motion with repetition of movement.  (06/25/2008 VBMS-VA Examination, p. 10)

The objective findings on clinical examination show the Veteran's low back to have manifested at the assigned 20-percent rate.  38 C.F.R. § 4.71a, General Formula.  A higher rating was not met, as ROM on forward flexion was greater than 0 to 30 degrees.  Id.  Further, the examiner noted that repetitive-use testing did not reveal any additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  The examiner was not able to indicate any additional degree of limitation of motion resulting from factors such as pain and weakness, to include as due to flare-ups, noting that no such additional limitation was observed.  (06/25/2008 VBMS-VA Examination, p. 18)  

Neurological examination revealed straight leg raising while sitting as negative bilaterally, though the Veteran complained of posterior thigh pain from 90 to 100 degrees.  Muscle strength was 5/5 bilaterally, sensory to light touch and position was intact; and, deep tendon reflexes were 1+.  The Veteran rose and walked heel-toe without complaints of pain, and clonus and Babinski were negative.  The examiner noted that X-rays revealed mild DJD, and diagnosed mild DJD or the lumbar spine.  The Board finds that neurological examination did not reveal a factual basis for a separate rating for objective neurological symptoms.

The Veteran reported that she worked full time, although she noted lifting and other restrictions that triggered her symptoms.  She also reported that she had been provided with a new desk chair.  Hence, the Board finds that, as of the 2008 examination, the 20-percent rating reasonably compensated the Veteran for her functional loss due to her low back disability.  38 C.F.R. §§ 4.1, 4.10, 4.40, 4.45.

In her Notice of Disagreement (12/21/2008 VBMS-Notice of Disagreement), the Veteran asserted that the examination was not adequate because the examiner did not have access to the claims file.  The examiner noted that fact in the examination report.  Nonetheless, as reflected in the report, the examiner did review the Veteran's remote records, and the examiner took and recorded the Veteran's extensive lay history.  The Board discussed the Correia deficiencies earlier.  In light of these factors, the Board finds the 2008 examination was adequate for appellate review purposes and rejects the Veteran's assertions.  The Veteran's representative asserted at the hearing that the 2008 examination was conducted in the morning, and that the Veteran's back tended to worsen as the day went alone.  The Board acknowledges this assertion, but finds it insufficient to impeach the examination findings.  Further, there are no entries in the outpatient records that note symptoms materially different from those noted at the examination.

From September to October 2009, the Veteran was referred for physical therapy.  The noted goals of her therapy were to increase her mobility, increase her ROM to between 45 and 70 degrees, and to increase the strength of LEs to 5/5.  The final report reflects that only the ROM goal had been met.  The Veteran reported that she experienced no change in walking tolerance and other areas.  The Board notes that the physical therapy notes do not reveal any notation of objective findings that would indicate a rating higher than 20 percent, or a separate rating for neurological pathology.  (07/31/2012 VBMS-Medical Treatment-Government Facility, 2nd entry).

Following the Veterans application for VA compensation for pathology of the lower extremities, another examination was arranged.  The examination report (05/14/2009 VBMS-VA Examination) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of numbness, paresthesias, and pain of the left leg.  She reported that the pain was at the back of the left leg down to the mid-calf, and sometimes the pain was like pins and needles, and that she did take medication for the pain.  Physical examination revealed the affected muscle as the quadriceps.  The examiner assessed muscle strength as 4/5, and noted the impairment as mild weakness of hip flexion on the left side.  The affected nerve root was the sciatic nerve.  The Veteran's sensation at the LE was normal to vibration but decreased to light touch.  Deep tendon reflexes were normal 2+ throughout.  The examiner noted that there was no muscle atrophy, or abnormal tone or bulk.  Neither were there any abnormal movements, and the Veteran's gait and balance were normal.  The examiner noted February X-rays that showed disc space narrowing at L4-5 with significant anterior subluxation of L4 on L5 which could be a cause for spinal stenosis.  The examiner diagnosed multiple level DDD or the lumbar spine with left leg sciatic nerve neuritis.  The examiner noted further that paralysis and neuralgia were absent, and that there was at most mild impact on the Veteran's activities of daily living.

Upon receipt of the examination report, as noted earlier, the RO granted service connection for LLE neuritis and assigned an initial 10-percent rating.  (05/26/2009 VBMS-Rating Decision-Narrative).

Neurological Rating Criteria

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.

Radiculopathy is rated as paralysis and incomplete paralysis of peripheral nerve pathology.  See 38 C.F.R. § 4.124a.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id., Diseases of the Peripheral Nerves.

Under Diagnostic Code 8520, an 80-percent rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60-percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A 40 percent rating is assigned for moderately severe incomplete paralysis; and, a 20 percent rating is assigned for moderate incomplete paralysis.  A 10 percent rating applies for mild incomplete paralysis.  38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 3 8 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Board finds no basis for an award in excess of 10 percent for the neuritis of the LLEs.  As set forth above, the noted symptoms were mild muscle weakness and decreased sensation to light touch.  When compared to complete paralysis of the sciatic nerve, the Board finds that the Veteran's symptoms more nearly approximate mild incomplete paralysis and a 10-percent rating.  38 C.F.R. § 4.10, 4.124a, DC 8520.  The examiner noted that the Veteran was not currently working but not because of her disability.  She apparently was laid off.  Hence, the noted work restrictions related to sitting and lifting did not preclude employment.
At the hearing, the Veteran testified that she experienced constant pain, and that she wore her back brace daily, and that at times the pain disturbed her sleep.  She testified further that she had flare-ups a couple of times a month, and that she had to stay in bed for 3 or 4 days perhaps 5 times a year.  The Veteran that she could walk for 2 blocks, and that she had to be careful as to how she moved when doing housework and when bathing; and, that she no longer engaged in gardening, dancing, or riding a motorcycle as she once did.  Regarding the impact on her work, she testified that she had been a government contract employee where 95 percent of her work was at a desk.  She was issued an ergonomic chair, and was instructed to not sit for longer than 20 minutes at a time.  She also had a TENS unit, and that she used more heat than ice for her symptoms.  The Veteran testified that she had been laid off from her job due to downsizing.  (12/14/2011 VBMS-Hearing)

As is apparent, the symptoms to which the Veteran testified to tracked essentially with what she reported at the examinations.  After the hearing, the Board remanded for a current examination.

The examination report (03/10/2014 VBMS-C&P Exam) reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran complained of constant low back pain and flare-ups every 6 to 8 weeks where her pain increased to 8/10 and was bedridden.  She reported further that she wore her back brace daily, and that she used a cane occasionally when there was swelling.  At work she could not sit longer than 20 minutes.  The examiner noted that the Veteran's bowel issues were due to irritable bowel syndrome.  Physical examination revealed no tenderness to palpation, guarding, or spasms.  ROM on forward flexion was to 65 degrees with onset of pain at 35 degrees; backward extension to 20 degrees with pain at 15 degrees; right lateral flexion to 20 degrees with pain at 15 degrees; left lateral flexion to 15 degrees with pain at 10 degrees; right lateral rotation to 20 degrees bilaterally, with pain onset at 10 degrees.  The examiner assessed the Veteran's functional loss as less movement than normal, excess fatigability, and pain on movement.

The objective findings on clinical examination show the orthopedic symptoms of the lumbar spine manifested at the assigned 20 percent rate, as noted in the rating decision.  38 C.F.R. § 4.71a, General Formula.  The examiner noted that repetitive-use testing revealed no additional loss of ROM.  See 38 C.F.R. §§ 4.40, 4.45.  Although that was the case, the RO did not account for the examiner's assessment that during flare-ups the Veteran would experience an additional loss of 30 degrees of ROM on forward flexion.  (03/10/2014 VBMS-C&P Exam, p. 8)

Factoring functional loss due to flare-ups, the Veteran's forward flexion would be reduced to 35 degrees.  Spine ROM values are rounded to nearest 5 degrees.  38 C.F.R. § 4.71a, General Formula, Note (4).  Affording the Veteran all benefit of the doubt, the Board finds that the nearest 5 degrees is 30 degrees.  38 C.F.R. §§ 4.3, 4.7.  This means that the Veteran's orthopedic symptoms warrant the maximum, 40 percent, rating as of the date of the examination, March 10, 2014.  See DeLuca, 8 Vet. App. at 205; see also 38 C.F.R. §§ 3.400(o), 4.1, 4.10, 4.40, 4.45, 4.71a, General Formula.  As noted in the discussion of VA's compliance with the VCAA Duty to Assist, the Board's actions renders moot any Correia deficiencies in how ROM testing was conducted.  See Spencer, 13 Vet. App. at 382; Johnston, 10 Vet. App. at 85.

At the hearing, the Veteran testified that she had been only a short-term regimen of physical therapy.  As set forth earlier, however, she was afforded at least two sessions a week for a month from September 2009 to October 2009.  She also received physical therapy in April 2014 for several weeks.  See 12/09/2014 VVA-CAPRI, p. 73.  The records do not reflect any entries that would approximate a 40 percent rating earlier than March 2014.

The examiner also noted that the Veteran had not lost the use of her spine, and that the Veteran's spine disability had progressed to IVDS.  (03/10/2014 VBMS-C&P Exam, p. 6)

The General Rating Formula for Diseases and Injuries of the Spine require IVDS to be rated (preoperatively or postoperatively) either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, General Formula, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., Note (1).  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).

The examiner specifically noted that there had not been any incapacitating episodes.  (03/10/2014 VBMS-C&P Exam, p. 6)  Hence, there is no factual basis for a rating higher than 40 percent on that basis.

Concerning the neurological examination, straight leg raising was positive bilaterally.  Muscle strength and deep tendon reflexes were all normal throughout the LEs.  Sensation to light touch was decreased all along the LLE and left foot, which indicated sciatic nerve involvement at L4/5/S1/S2/S3.  The examiner assessed the symptoms of the Veteran's radiculopathy as moderate constant pain, and severe intermittent pain, and moderate paresthesias and numbness.

The earlier discussion of the peripheral nerve rating criteria is incorporated here by reference.  The Board finds that the LLE lumbar neuritis continued to manifest with mild severity.  38 C.F.R. § 4.10.  The Board finds that moderate severity, and a 20-percent rating, was not met or approximated, as the objective findings on clinical examination were essentially unchanged from the 2009 examination.  Other than the pain, which the Board does not minimize, the primary manifestation is decreased sensation.  Muscle strength, deep tendon reflexes, and muscle tone were all normal.  Hence, the Board finds that the 10-percent rating reasonably compensates the Veteran for her lumbar neuritis.  38 C.F.R. § 4.1.

As noted earlier, the December 2014 rating decision granted service connection for RLE radiculopathy and assigned an initial 10-percent rating.  The examiner indicated that the sciatic nerve involvement was bilateral.  Although the examination report reflects that all was normal for the RLE, the examiner noted that there were mild radicular symptoms of the RLE.  (03/10/2014 VBMS-C&P Exam, p. 6)  The Board infers that it was due to the Veteran's subjective reports, which is competent evidence.  See 38 C.F.R. § 3.159(a)(2).  In light of the objective findings already discussed, the Board finds that the RLE radiculopathy manifested with no more than mild severity.  38 C.F.R. §§ 4.1, 4.10.

In November 2016, the Veteran, through her representative, submitted additional evidence under waiver of initial AOJ review and consideration.  (11/04/2016 VBMS-Medical Treatment-Non-Government Facility)  See 38 C.F.R. § 20.1304.  Hence, the Board may consider it in the first instance without the necessity of a remand.  The evidence consists of private reports of MRI and X-ray examinations conducted in May 2016.  The MRI report reflects that the MRI showed disc bulges and extrusions without herniations and multilevel DDD.  The X-rays were read as having shown stable lumbar spondylosis with grade 1 anterolisthesis of L4 on L5.

There is no accompanying report of an examination that indicated the Veteran to have more severe neurological symptoms as a result of the pathology shown on the MRI and X-rays.  Neither is there an assertion of such.  Hence, the Board finds that there is no factual basis for a remand for a current examination.

As discussed above, the Board has reviewed the evidence of record and allowed a staged rating for orthopedic and neurological symptoms as indicated by the evidence.  Further, the Veteran's disability, as discussed, has been rated entirely in accordance with the applicable rating criteria; and, neither the Veteran nor her representative asserts that the General Rating Schedule is inadequate to compensate the Veteran for her disability.  Hence, the issue of referral for extraschedular consideration is not raised.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1); see also Drafters Analysis, 68 Fed. Reg. 51,454-51,455 (Aug, 27, 2003).

There is no assertion or evidence that the Veteran's disabilities render her unable to obtain and maintain substantially gainful employment.  As noted, her unemployment at the time of the March 2014 examination was not related to her disabilities.  Hence, the current ratings allowed or affirmed by the Board compensate her, to the extent practical, for the impairment in her earning capacity.  38 C.F.R. § 4.1.

In reaching this decision the Board considered the doctrine of reasonable doubt and applied it where applicable.  Otherwise, the preponderance of the evidence is against higher ratings.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to service connection for thyroid disorder is denied.

Entitlement to an evaluation of 40 percent for objective chronic orthopedic manifestations of lumbar DJD/DDD is granted, effective March 10, 2014 subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial rating higher than 10 percent for associated lumbar neuritis, LLE, is denied.

Entitlement to an initial rating higher than 10 percent for associated lumbar radiculopathy, RLE, is denied.



____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


